Name: 2005/469/EC: Commission Decision of 24 June 2005 amending for the third time Decision 2004/614/EC as regards the period of application of protection measures relating to avian influenza in South Africa (notified under document number C(2005) 1863) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  international trade;  animal product;  Africa;  natural environment
 Date Published: 2005-06-25; 2006-12-12

 25.6.2005 EN Official Journal of the European Union L 165/31 COMMISSION DECISION of 24 June 2005 amending for the third time Decision 2004/614/EC as regards the period of application of protection measures relating to avian influenza in South Africa (notified under document number C(2005) 1863) (Text with EEA relevance) (2005/469/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), and in particular Article 18(7) thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (2), and in particular Article 22(6) thereof, Whereas: (1) By Commission Decision 2004/614/EC of 24 August 2004 concerning protection measures in relation to highly pathogenic avian influenza in the Republic of South Africa (3) the Commission adopted protection measures in relation to avian influenza in ratite flocks in South Africa. (2) In December 2004, the Commission received information from South Africa indicating that the disease situation in ratite flocks had improved. However, that information did not allow the Commission to conclude that the disease had been effectively controlled. No further information has been received from South Africa and the current disease situation appears unclear. (3) Under the circumstances it is appropriate to prolong the application of Decision 2004/614/EC for another six months. That Decision may, however, be reviewed before the end of the six-month period depending on any further information supplied by South Africa. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 In Article 7 of Decision 2004/614/EC, the date 30 June 2005 is replaced by the date 31 December 2005. Article 2 This Decision is addressed to the Member States. Done at Brussels, 24 June 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 268, 24.9.1991, p. 56. Directive as last amended by the 2003 Act of Accession. (2) OJ L 24, 30.1.1998, p. 9. Directive as last amended by Regulation (EC) No 882/2004 of the European Parliament and of the Council (OJ L 165, 30.4.2004, p. 1); corrected version OJ L 191, 28.5.2004, p. 1. (3) OJ L 275, 25.8.2004, p. 20. Decision as last amended by Decision 2005/210/EC (OJ L 68, 15.3.2005, p. 43).